OPINION — AG — QUESTION: " WHERE A SCHOOL DISTRICT HAS BEEN UNDER BILLED FOR UTILITY SERVICE FOR THE PAST SEVERAL YEARS BY A UTILITY COMPANY, WHO HAS BEEN FOUND SUCH ERROR AND IS NOW BILLING SAID SCHOOL DISTRICT FOR UTILITIES SUPPLIED IN PRIOR YEARS, MAY A SCHOOL DISTRICT LEGALLY PAY SUCH BILL WITH CURRENT FISCAL YEAR FUNDS ? " — ARTICLE X, SECTION 26 BARS A CLAIM AGAINST A SCHOOL DISTRICT FOR UTILITY SERVICES ATTRIBUTABLE TO PREVIOUS FISCAL YEARS. CITE: OPINION NO. 79-099, ARTICLE X, SECTION 26 (APPROPRIATIONS, OBLIGATIONS) (SUSAN TALBOT)